UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6794


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARAZZ KEVIN MORAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:06-cr-00051-jct)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charazz Kevin Moran, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Charazz      Kevin       Moran       seeks      to    appeal       the    district

court’s grant of partial summary judgment on Moran’s 28 U.S.C.A.

§ 2255 (West Supp. 2009) motion.                           Though his appeal was filed

pro se, Moran’s district court counsel has filed a motion before

us    on    Moran’s         behalf,          acknowledging            that    this     appeal       is

interlocutory, but requesting this court stay consideration of

the appeal pending the district court’s final disposition of the

remainder        of    Moran’s         § 2255     claims.             Alternatively,        counsel

requests this court dismiss Moran’s appeal without prejudice to

his   ability         to    refile      at    the       close    of    the    district      court’s

proceedings.

             This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral        orders,         28    U.S.C.      § 1292      (2006);       Fed.    R.    Civ.    P.

54(b);     Cohen       v.    Beneficial          Indus.      Loan      Corp.,    337       U.S.    541

(1949).          The order Moran seeks to appeal is neither a final

order      nor    an       appealable        interlocutory            or     collateral      order.

Accordingly,          we    deny       Moran’s      motion      to    stay    and     dismiss      the

appeal     for     lack      of    jurisdiction.                Our    dismissal      is    without

prejudice        to    Moran’s         right     to      refile       his    appeal       after    the

district court has entered a final order.                              We dispense with oral

argument because the facts and legal contentions are adequately



                                                    2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3